 



Exhibit 10.1
July 10, 2006
The Board of Directors
Gentlemen:
I hereby resign as Chief Technical Officer of Applied Innovation Inc. (Applied),
and any other offices I may hold with Applied or any of its subsidiaries
effective this date.
I understand that this resignation will be treated as a termination without
cause by Applied and that I shall be entitled to the severance benefit provided
under Section 9(d) of my Employment Agreement dated May 20, 2002.

            Sincerely,
      /s/ John F. Petro             John F. Petro     

Accepted and agreed to as of
July 10, 2006
Applied Innovation Inc.
/s/ William H. Largent

     
By:
  William H. Largent
 
  President and Chief Executive Officer

 